Case o-2U-/Zol2-laS VOCs Filed Oo/Zo/20 Entered Vo/Zo/20 1LO0SiSL

Douglas J. Pick, Esq.

Eric C. Zabicki, Esq.

PICK & ZABICKI LLP
Proposed Counsel to the Debtor
369 Lexington Avenue, 12" Floor
New York, New York 10017
(212) 695-6000

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
woome mann -- x

In re: Chapter 11
PETER BIVONA, Case No, 20-

 

Joint Debtors.
-- a -- x

 

AFFIDAVIT PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4
STATE OF NEW YORK _ )
COUNTY OF NEW YORE ~

PETER BIVONA, being duly sworn, deposes and says:

L. Tam the debtor and debtor-in-possession herein. I am personally familiar with
the facts and circumstances as recited herein.

2. On August 28, 2020 (the “Petition Date”), I filed a voluntary petition for relief
under Subchapter V of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)
with this Court and an Order for Relief was entered. I reside at a home which I jointly own with my
wife located at 25 Tappentown Lane, Brookville, New York 11545.

3, I am an officer, director and 10% shareholder of Metropolitan Food Corp.
which operates a grocery store located at 100-27 Metropolitan Avenue, Forest Hills New York. lam

employed as the Manager of the store, however J have not received any salary or other compensation

for several years due to insufficient operating revenues.

 
Case o-2U-/Zol2-laS VOCs Filed Oo/Zo/20 Entered Vo/Zo/20 1LO0SiSL

4. I am also an officer, director and 100% shareholder of Harlem Market Inc. and
Harlem Market NYC Inc. (collectively, “Harlem Market”) which had operated a grocery store
located at 2005 Third Avenue, New York, New York. That store filed a chapter 11 bankruptcy case
on March 19, 2018 (Bankr. S.D.N.Y. Case No. 18-10754 (MEW)) which was converted to a chapter
7 case on November 19, 2018. The case was closed on September 12, 2019.

5. Over the course of the past several years, multiple default judgments have
been entered against me on account of obligations of the two stores which I had incurred directly or
which I had personally guaranteed. Most recently, a default judgment in the amount of
$3,344,760.26 was entered in favor of Associated Supermarket Group, LLC, Associated Food Stores,
Inc. and AFS Capital LLC on account of my personal guaranty of Harlem Market’s obligations under
a grocery supply agreement and a promissory note. An action is also pending against me wherein
Harlem Market’s former landlord, AK Properties Group LLC, is seeking to enforce my personal
guaranty of Harlem Market’s obligations under its store lease which allegedly total $651,737.61.

6. I filed for protection under the Bankruptcy Code so as to address all of my
debt obligations under a Subchapter V plan of reorganization so as to obtain a “fresh start”.

7. Pursuant to LBR 1007-4 (a)(vi), a list containing the names and addresses of
what I believe to be my twenty largest unsecured creditors, excluding insiders, is simultaneously
being filed with the Court.

8. Pursuant to LBR 1007-4 (a)(vii), all of my secured creditors are listed in my
Schedule D which is simultaneously being filed with the Court.

9, Pursuant to LBR 1007-4 (a)(viil), an approximate summary of my assets and
liabilities are set forth in my Schedules A/B, D, and E/F which are simultaneously being filed with

the Court.
Case o-2U-/Zol2-laS VOCs Filed Oo/Zo/20 Entered Vo/Zo/20 1LO0SiSL

10. Pursuant to LBR 1007-4(a)(x), there is no property of mine in the possession
or custody of any public officer, receiver, trustee, pledgee, assignee of rents, liquidator, secured
creditor, or agent of any such person.

ll. Pursuant to LBR 1007-4(a)(xit), all of my assets and books and records are all
located at my home.

12. Pursuant to LBR 1007-4(a)(xiii) the only pending actions or proceedings

against me are as follows:

 

Case Caption

Nature of Action

Status of Action

 

 

 

 

60741 0/2020 (Sup. Ct. Nassau County)

Capital LLC v. Peter Bivona, et al,, Index No.

 

 

Crescent Packing Corp. v. Peter Bivona, Breach of Contract/Goods | Pending
Index No. 032007/2018 (Sup. Ct. Rockland Sold and Delivered

County)

AK Properties Group LUC v. Peter Bivona, Enforcement of Personal Pending
Index No. 161507/2018 (Sup. Ct. New York Guaranty of Corporate

County) Lease

Associated Supermarket Group, LLC fik/a Alleged Fraudulent Pending
Associates Food Stsores L.L.C. and AFS Conveyance

 

 

   

 

 

aunty 34
0

 
